808 N.E.2d 1006 (2004)
209 Ill.2d 575
283 Ill.Dec. 718
VILLAGE OF BOLINGBROOK, petitioner,
v.
BOLINGBROOK FIREFIGHTERS ASSOCIATION, etc., et al., respondents.
No. 98024.
Supreme Court of Illinois.
May 26, 2004.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, the Appellate Court, Third District, is directed to vacate its judgment in Village of Bolingbrook v. Bolingbrook Firefighters Ass'n., Local 3005, 347 Ill. App.3d 434, 282 Ill.Dec. 678, 806 N.E.2d 1266 (2004). The appellate court, is directed to remand the matter to the Illinois Labor Relations Board, State Panel, with directions that it is to vacate its judgment in favor of respondents, permit the Village of Bolingbrook to file an answer to the Board's complaint, and to consider the matter on its merits.